Title: [Diary entry: 15 October 1787]
From: Washington, George
To: 

Monday—15th. Ordered the Buck Wheat to be immediately cut—beginning with that at Dogue run abt. 15 Acres—which was fin[ishe]d this Morning (the frost being likewise severe) before the Moisture was off the Straw. Had it this also put into small Cocks to dry. Apprehend the Cutting of this grain has been delayed too in expectation of more of its ripening; a good deal of the Seed shed. Rid to Muddy hole and into the Neck. Took an Acct. of the Stock at both places. Finished Sowing the Orchard with Wheat & Sainfoin—of the first  bushls. and of the latter  bushls. Note this grd. has been plowed & cross plowed—then Wheat sown & harrowed with the heavy harrow—then sowed with Sainfoin & harrowed in like manner—both the way it was last plowed. Ordered 50 lbs. of Trafoil to be sown over the Whole & harrowed with the dble. harrows cross the formr.